Title: Notes on Debates, 5 May 1783
From: Madison, James
To: 


No. XIV
Monday May 5.
Mr. Bland & Mr. Mercer moved to erase from the Journal the resolution of Friday the 2d. inst. applying for an addition of three Millions to the grant of six millions by H. M. Xn Majesty, as in part of the loan of four Millions requested by the Resolution of Sepr. 14. 1782. As the resolution of the 2d. had been passed by fewer than nine States, they contended that it was unconstitutional. The reply was that as the three Millions were to be part of a loan heretofore authorized, the sanction of nine States was not necessary. The motion was negatived The two movers alone voting in the Affirmative.
